Title: To George Washington from John Page, 14 July 1789
From: Page, John
To: Washington, George



Sir
New York July 14th 1789

As the Time is now almost arrived when you will proceed to appoint the Officers of Government, I can no longer refrain from mentioning such Persons to you as have requested me to do so on this Occasion. That I might not be troublesome I have contented myself with stating with their Names the Offices they wished for & the Person recommending them. I have taken the Liberty of inclosing a few Letters as explanatory of some of their Claims to Appointm⟨ent⟩ but ⟨p⟩resume not to trouble you with any Recommendations of my own—I have the Honor to be your most obedient humble Servant

John Page

